 IRON WORKERS LOCAL 1 (ADVANCE CAST STONE CO.) 1Bridge, Structural, and Reinforcing Iron Workers, Local Union 1 of The International Association of Bridge, Structural, Ornamental and Reinforc-ing Iron Workers, AFLŒCIO and Advance Cast Stone Company, Inc. and Brick and Stone Ma-sons Local 20, Lake County Illinois, a/w Interna-tional Union of Bricklayers and Allied Craft-workers, AFLŒCIO. Case 13ŒCDŒ610 September 26, 2002 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The charge in this Section 10(k) proceeding was filed on May 8, 2001, by the Employer, Advance Cast Stone Company, Inc., alleging that the Respondent, Iron Work-ers Local 1, violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employees it represents rather than to employees represented by Bricklayers Local 20.1  The hearing was held on May 29 and 30 before Hearing Officer Lisa Friedheim-Weis.  The National Labor Relations Board affirms the hear-ing officer™s rulings, finding them free from prejudicial error.2  On the entire record, the Board makes the follow-ing findings.3I.  JURISDICTION The Employer, a Wisconsin corporation, is engaged in the manufacture of architectural precast concrete at its facility in Random Lake, Wisconsin, and in the installa-tion of precast concrete in Wisconsin and the Chicago, Illinois area.  The parties stipulate, and we find, that the                                                                                                                      1 Except where specifically indicated, all dates refer to 2001. 2 Member Liebman did not participate in the decision on the merits. 3 All of the parties filed posthearing briefs with the Board.  On June 29, Arbitrator William Gordinier issued a decision in which he found that the Employer was not signatory to any contract requiring jurisdic-tional disputes to be decided under the National Plan.  Thereafter, on July 10, the Employer filed a motion to reopen the record, seeking to submit Arbitrator William Gordinier™s decision and related documents.    On July 13, the Bricklayers filed a motion for leave to file supplemental statement, requesting to introduce the same arbitration decision into evidence.  On July 25, the Board issued a Notice to Show Cause why the Board should not grant the motions.  On August 2, the Iron Workers filed a response to the show cause notice, opposing the motions, and alternatively, requesting leave to file a supplemental statement if the Board granted the motions.  We grant the Employer™s and Bricklayers™ motions and deny the Iron Workers™ alternative motion.  However, for the reasons stated below, we find that there is no agreed-on alternate method of resolving the dispute, and we therefore find it unnecessary to rely on the arbitrator™s decision.  With respect to the Iron Workers™ alternative motion, we find that any arguments about the arbitration should have been stated in its response to the Notice to Show Cause.  Because we do not rely on the arbitrator™s decision, a supplemental statement is unnecessary in any event.   Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Iron Workers Local 1 and Bricklayers Local 20 are labor organizations within the meaning of Section 2(5) of the Act. II.  THE DISPUTE A.  Background and Facts of Dispute For many years the Employer was signatory to consent agreements with Bricklayers District Council No. 1 and Iron Workers Local 1 and employed employees repre-sented by each Union to perform the erection and instal-lation of precast concrete slabs at construction sites in the Chicago area.  The Employer terminated its agreement with the Iron Workers in 1997 and ceased employing employees represented by the Iron Workers.  The Iron Workers did not challenge the Employer™s termination of their collective-bargaining agreement.  The Employer has maintained its collective-bargaining relationship with the Bricklayers and continues to employ employees repre-sented by that Union.    In late March 2001, the Employer began precast erec-tion work on a five-story office building in Deerfield, Illinois, called the Nine Parkway North project.  The Employer assigned the work to its normal crew, which consists of bricklayers, and a crane operator and an oiler who are represented by the Operating Engineers.4  Shortly after the Employer began work, an Iron Workers steward for the structural steel contractor on the project threatened to picket the site if the Employer did not use iron workers to install the precast concrete.  In view of the threats, the general contractor requested that the Em-ployer cease working at site for a short time in order to avoid a shutdown while a critical phase of the construc-tion, concrete pouring, was completed.  The Employer complied.  The general contractor also strongly urged the Employer™s president, Matthew Garni, to resolve the dispute with the Iron Workers.  Garni declined to employ iron workers to perform the work.  When the Employer™s crew of bricklayers returned to the jobsite, the Iron Workers picketed for 3 days, causing all work at the pro-ject to stop temporarily.  Iron Workers pickets carried signs identifying the Employer as the target of the picket-ing and stating that the dispute was for ﬁBreach of Con-tract.ﬂ  The picketing resulted, among other things, in a significant amount of lost time and the Employer™s in-ability to meet its deadline, as well as an increase in con-struction costs overall.  The general contractor threatened to charge the increased construction costs that it incurred to the Employer and to ﬁre-evaluate its relationship with  4 The Employer has a core crew of employees on its payroll who are represented by Bricklayers in addition to the oiler and crane operator.  The Operating Engineers is not a party to this proceeding.  338 NLRB No. 13  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2[the Employer].ﬂ  The Iron Workers filed a demand for 
arbitration over the work, which was resolved after the 
close of the 10(k) hearing.
5The dispute at the Nine North Parkway project is not 
the first among the parties.  In August 1998, at a con-

struction site called the Block 120 project in Chicago, 
iron workers employed by other subcontractors walked 
off the job because the Empl
oyer did not assign precast erection work to a composite crew that included iron 

workers as well as bricklayers.  After the general con-

tractor threatened to charge late fees, the Employer en-
tered into a project-only ag
reement with the Iron Work-
ers.  The agreement provided that the Employer would 
use a composite crew of bricklayers and iron workers to 
erect precast concrete at the site.  It did not mention or 
incorporate the Iron Worker
s™ collective-bargaining agreement.
6In August 2000, at the Goodman Theatre project in 
Chicago, the Iron Workers pi
cketed in an attempt to 
force the Employer to use ir
on workers for precast instal-lation.  The Employer filed charges with the National 
Labor Relations Board, but withdrew them after the Iron 
Workers disclaimed the wo
rk.  Thereafter, the Iron 
Workers filed a grievance over the work.  Despite the 
Employer™s contention that the Joint Arbitration Board of 
Associated Steel Erectors of
 Chicago, Illinois (JAB), 
which heard the grievance, had no jurisdiction over the 
Employer, the JAB ruled that the Employer was bound 
by the Iron Workers Principa
l Agreement, and that the 
work must be performed by a composite crew of iron 
workers and bricklayers.  
The Employer appealed the 
decision of the JAB to Federal district court.  The matter 
was still pending before the court at the time this case 
was pending before the Board. 
Further, in January or February 2001, the Iron Workers 
threatened to picket the University of Chicago dormitory 
project because the Employer
 was using only employees 
represented by Bricklayers to perform precast erection 
work.  Pursuant to the June 2000 Agreement between the 
Associated Steel Erectors of Chicago, Illinois, and the 
Iron Workers (the Principal Agreement), the Iron Work-
ers submitted the dispute to the Joint Conference Board 
                                                          
                                                           
5 As stated above, Arbitrator Gordinier found that the Employer was 
not party to the Iron Workers™ contract. 
6 The Employer also agreed by 
letter dated December 8, 1998, on a 
project-only basis, to use a composite crew of bricklayers and two iron 
workers at its Cathedral Place project 
after its equipment at that site 
was vandalized.  There is no eviden
ce that the Iron Workers damaged 
the equipment, however.  Additiona
lly, in December 1998, at a nearby, 
week-long project called Rush Garage, the Employer voluntarily used 
the same composite crew of employ
ees that it employed at Cathedral 
Place to perform the installation of 
precast concrete.  The Employer did 
not sign a contract with the Iron Workers at either site.  established by the Standard
 Agreement between the Con-
struction Employers Association and the Chicago and 
Cook County Building and Construction Trades Council 
(JCB), which ruled that the Employer must use a com-
posite crew.  The Employer filed an action in Federal 
district court seeking to vacate the JCB™s award.  That action, like the one concerning the Goodman Theatre, 
was still pending at the time this case came before the 
Board.  Notwithstanding the district court action, the 
Employer complied with th
e JCB™s ruling because of pressure from the general contractor, its largest customer, 
but indicated by letter dated April 19, 2001, that its com-
pliance was limited to the project.    
In spring 2001, the Iron Workers picketed the 
LaRabida Children™s Hospital construction site in Chi-
cago because the Employer had no iron workers on its 
crew.  The picketing caused a temporary shutdown of 
that project.  As a result of the picketing, the Employer 
contracted out the remaining phase of its work (disman-
tling a crane) in order to avoid further job actions.   
Thus, the record establishes that from 1998 through 
2001, the Iron Workers have picketed or threatened to 

picket five sites, including the Nine North Parkway site, 
and filed demands for arbitration at three of those sites, 
with the object of compelling the Employer to use iron 
workers on its crews performing precast installation 
work.    B.  Work in Dispute The hearing officer found that this dispute involves the 
work of assembling and dismantling erection cranes and 
the erection of precast architectural materials performed 
by the employees of the Empl
oyer at the Nine Parkway 
North project.  The Iron Workers contends that the dis-
puted work involves three tasks: (1) assembling and dis-
assembling erection cranes, which should be awarded to 

a composite crew of employees represented by Operating 
Engineers and Iron Workers; (2) unloading, handling, 
and erecting steel lugs and br
ackets attached to the struc-
tural framing of the building to receive precast panel, 
which should be awarded solely to employees repre-
sented by Iron Workers; and (3) unloading, handling, and 

erecting architectural precast wall panels, which should 
be awarded to a composite crew of employees repre-
sented by Iron Workers and Bricklayers.
7 7 The record contains scant evidence about the crane assembly and 
dismantling work.  It appears that
 while employees represented by 
Bricklayers help set up and take down 
certain cranes, at least some of 
the crane assembly work is performe
d by employees represented by the 
Operating Engineers.  It does not appear that any party hereto seeks to 
take away work that is within the jurisdiction of that labor organization. 
 IRON WORKERS LOCAL 1 (ADVANCE CAST STONE CO.) 3C.  Contentions of the Parties 
The Employer and the Bricklay
ers contend that there is 
reasonable cause to believe that the Iron Workers vio-
lated Section 8(b)(4)(D) of the Act and there is no 
agreed-on voluntary method of resolution to which all of 
the parties to this dispute are bound.  They contend that 
the Board must therefore ma
ke a determination of the 
merits of the dispute.  Both the Employer and the Brick-
layers contend that the disputed work should be awarded 
to employees represented by the Bricklayers based on the 
Employer™s collective-barg
aining agreement with the 
Bricklayers, its practice of assigning the work to Brick-

layers over the years (particularly the 4 years since ter-
minating its agreement with the Iron Workers), the Em-

ployer™s preference, efficiency and economy, skills and 
training, and area practice.  
The Bricklayers further con-tends that the specter of job loss and prior Board awards 
involving the Unions favor awarding the disputed work 
to employees it represents. 
The Iron Workers contends that this is a contractual 
dispute rather than a jurisdictional dispute.  It also argues 

that agreed-on alternative methods of resolving the mat-
ter exist and that the Board should quash the notice of 
hearing in this proceeding
.  Specifically, the Iron Work-
ers contends that it and the Bricklayers are affiliated lo-
cals of national and international unions that are mem-
bers of the Building Trades Department (BTD) of the 
AFLŒCIO, and that as such, they are bound to abide by 
the terms of the constitution of the BTD.  The constitu-
tion requires that jurisdictional disputes between member 
unions be resolved under the ﬁNational Planﬂ that was 
executed by their International Unions in 1954 and re-
newed in 1962.  The National Plan in turn requires that 
disputes be submitted to local boards such as the JCB.  
The Iron Workers also contends that the Employer is 
bound to the Iron Workers Principal Agreement, effec-
tive 2000Œ2003, by virtue of the JAB decision concern-
ing the Goodman Theatre project and the JCB decision 

concerning the University of Chicago dormitory project, 
both of which applied the Principal Agreement.  The 
Principal Agreement requires 
the Employer to resolve 
disputes in accordance with the provisions of the Na-
tional Plan.   
Alternatively, the Iron Workers contends that portions 
of the work in dispute should be assigned to employees it 
represents based on collective-bargaining agreements, 
the Employer™s past practice and assignments, relative 
skills and training, trade agreements between the Iron 
Workers and Bricklayers Inte
rnational Unions, area and 
industry practice, the 2000 and 2001 JAB and JCB 
awards, and concerns of efficiency, economy, and safety. 
D.  Applicability of the Statute 
Before the Board may proceed
 with a determination of 
a dispute under Section 10(k) of the Act, it must be satis-

fied that there are competing 
claims for work, that there 
is reasonable cause to believe that Section 8(b)(4)(D) has 
been violated, and that the parties have not agreed on a 
method for the voluntary adjustment of the dispute. 
We find that there are comp
eting claims for the work 
and that there is reasonable cause to believe that a viola-
tion of Section 8(b)(4)(D) has occurred.  The record es-
tablishes that Iron Workers firs
t threatened to picket the 
Nine North Parkway project with the object of acquiring 

the disputed work for employees it represents, alone or in 
composite crews with employees represented by the 
Bricklayers who were then performing it.  As a result of 
the threat, the general contractor at the site required the 
Employer to cease working during an important phase of 

construction.  When the Employer resumed work at the 
site, the Iron Workers picketed for 3 days, causing all 
work there to stop.   The Iron Workers asserts that 
it picketed the site, as its 
pickets signs indicated, because the Employer was in 
breach of the Principal Agr
eement applied by the deci-
sions the JAB and JCB.  However, the Employer is not 
signatory to the Principal Agreement or to any other 
agreement that might reasonably be construed as binding 
the Employer to it.
8  The Iron Workers™ clear objective in 
picketing the site and demanding arbitration was to ob-
tain the disputed work being performed by employees 
represented by the Bricklayers.     The Bricklayers did not make an explicit claim for the 
disputed work; however, the Board has held that per-
formance of work by a group of employees is evidence 
of a claim for the work by 
those employees, even in the 
absence of a declarative claim.  
J.P. Patti Co.
, 332 NLRB 830, 832 fn. 6 (2000), citing 
Longshoremen ILWU Local 14 (Sierra Pacific Industries), 314 NLRB 
834, 836 (1994).  Hence, there are competing claims for 

the work in dispute.   
Additionally, we find that there is no agreed-on volun-
tary mechanism for resolving this dispute.  Thus, the 
Employer is not a signatory to the Iron Workers™ Princi-
pal Agreement or to any ag
reement containing such a 
mechanism.  The project-onl
y agreement that the Em-
                                                          
 8 The Iron Workers argues that the Employer is bound by the Princi-
pal Agreement under the JAB™s award.  We find no merit in that con-
tention.  The award fails to state the basis for the JAB™s finding that the 
Employer is bound to the Principal Agreement even though it is not 
signatory to that agreement or to 
any other agreement implicating it.  
See, e.g., Operating Engineers Local 318 (Kenneth E. Foeste Ma-
sonry), 322 NLRB 709, 714 (1996) (declining to give weight to arbitra-
tor™s decision lacking rationale).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4ployer signed with respect to the Block 120 project 
makes no reference to the Principal Agreement and nei-
ther do the Employer™s letters consenting to use compos-
ite crews at the Cathedral Place and Rush Garage con-
struction sites.  The Employer is not a signatory to 
any agreement between the Iron 
Workers International and 
the Bricklayers International Unions, and clearly not to 

an agreement that requires 
the use of composite brick-
layer and iron worker crews for the work in issue or the 
submission of disputes to the joint boards.  Therefore, 

none of the agreements cited by the Iron Workers  are 
binding on the Employer.  
Laborers Massachusetts 
Council (A. Amorello & Sons)
, 314 NLRB 61, 63 (1994).  
Moreover, the project-only agr
eements that the Employer 
operated under in the face of picketing, threats to picket, or joint board decisions are devoid of reference to 
mechanisms for the resolution of jurisdictional disputes, 
and therefore, cannot bind the Employer to JCB or JAB 
processes. Bricklayers (W.R. Weis), 336 NLRB 699, 700 
(2001).9  Because we find that there are competing claims for 
the work, there is reasonable cause to believe that Sec-
tion 8(b)(4)(D) has been violated, and there is no agreed-
on method to voluntarily resolve the dispute, we find that 
the dispute is properly before the Board for determina-
tion. 
E.  Merits of the Dispute Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  Machinists Lodge 1743 (J. A. Jones 
Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and collective- 
bargaining agreements 
The parties stipulated that there are no Board orders or 
certifications determining the collective-bargaining rep-

resentative of the employees performing the work in dis-
pute.  The Employer has been signatory for more than 10 
years to consent agreements binding it to the terms of the 
collective-bargaining agreemen
t between the  Northern 
Illinois Mason Employers C
ouncil (NIMEC) and Illinois Bricklayers District Council No. 1, effective from June 1 
                                                          
                                                           
9 We therefore deny the Iron Workers™ motion to quash the notice of 
hearing. 
through May 31, 2004.
10  Article 10.1H of that agree-
ment indicates, in pertinent part, that work covered by 

the agreement includes: 
 [A]ll work assignments in the pre-assembly and com-

plete installation of all exterior and interior artificial 
and natural masonry products of any size or dimension 
whether set individually or in pre-assembled panels 
which may have metal or concrete backing, whether set 
with cement mortar, high strength adhesives, or secured 
by bolting or welding to plates set in all types of con-
crete or attached to steel frame structures, whether set 
by hand or with any type of mechanical systems . . . .  

Pre-assembly work assignments shall include, but not 
be limited to, the preparations of steel frames or precast 
concrete back up panels, the drilling of holes, cutting, 
fitting, and fastening of artificial and natural masonry 
product units to steel frames or back up precast by 
bolts, clip anchors, pins, including any welding . . . .  
Installation work assignments shall include but not be 
limited to, unloading, selecting, or shaking out of artifi-
cial and natural masonry products for erection, hooking 
on, signaling, laying out, cutting, fitting, bedding, land-
ing, setting, leveling, plumbing, aligning, anchoring, 

installation of any steel clips, relief or support angles, 
as well as the installation of metal grid or strut stone 
supports (including bolting and/or welding . . . .  For 
those Employers which have historically done per-
formed work as described in
 this paragraph and have 
done so with composite crews of bricklayers and other 
employees, such composite crews may continue to be 
used in the same manner as previously but all such 
work shall be under the supervision of a bricklayer. 
 Thus, with the exception of crane assembly and disassem-

bly, the NIMEC-Bricklayers agreement explicitly encom-
passes the disputed work. 
Although various Iron Workers documents arguably 
cover work of the type in issue, the Employer terminated 

its collective-bargaining agreement with Iron Workers, 
effective May 31, 1997.  With the exception of the pro-
ject-only agreements discussed above, which do not ob-
ligate the Employer at any ot
her sites, the Employer is 
not signatory to or bound by any collective-bargaining 
agreement with the Iron Worker
s.  Accordingly, this fac-tor favors an award of the disputed work to employees 
represented by the Bricklayers. 2.  Company preference and past practice 
The Employer assigned the precast erection and crane 
assembling and dismantling work at the site of this dis-
 10 District 1 includes Bricklayers Local 20.  IRON WORKERS LOCAL 1 (ADVANCE CAST STONE CO.) 5pute to its employees who are represented by the Brick-
layers and prefers that they continue to perform this 
work.  With the exception of the construction projects 
described above, at which the Employer capitulated to 
pressure brought by the Iron Workers, the Employer has 
assigned the disputed work to Bricklayers on 30 to 40 
projects since 1997.  The Employer™s preference and 4-

year uncoerced past practice support an award of the 
disputed work to employees represented by the Bricklay-
ers. 3.  Area and industry practice 
The Employer submitted letters from numerous em-
ployers in the Chicago area and elsewhere indicating that they customarily use bricklay
ers to perform work of the 
kind disputed here.  Similarly, the Iron Workers submit-
ted letters from various employers in the Chicago area 
and around the United States who stated they used iron 
workers or composite crews 
to perform precast erection 
work.  This factor does not favor either group of employ-
ees. 4.  Relative skills and training 
The record establishes that both Unions offer training 
in blueprint reading, precast panel erection, and related 
welding courses for the employees they represent.  We 
find that this factor does not favor an award of the work 
to either group of employees. 
5.  Economy and efficiency of operations 
The Employer and the Brickl
ayers assert that using 
Bricklayers to perform the di
sputed work is more eco-
nomical  and efficient than using a composite crew of 
iron workers and bricklayers because bricklayers can do 
the entire job from start to finish.  They point out that 
with a composite crew, bricklayers would be idle while 
iron workers perform welding tasks, and that iron work-
ers would then be idle while bricklayers actually position 
and secure the precast panels, even though both sets of 
employees would be on the clock.  See 
W.R. Weis, supra.  
The Employer and the Brickl
ayers also contend that bricklayers are proficient at patching ﬁspallsﬂ and other-
wise repairing panels that become damaged during the 
installation process.
11  They assert that bricklayers are 
better at dealing with color variances in the precast pan-els and matching them in the course of installation.  The 

Employer argues that it may have to lay off some of its 
regular employees (bricklayers) in order to bring iron 
workers onto its crew.  Further,
 the Employer asserts that 
                                                          
                                                           
11 Spalls are chips or holes in damaged panels. 
insurance, wages, overtime, and showup time are less 
costly for bricklayers than for iron workers.
12Although the Iron Workers also presented numerous 
letters from employers who employed Iron Workers that 
indicated iron workers genera
lly were efficient and eco-nomical, it does not dispute the Employer™s and the 
Bricklayers™ contentions stated above. Accordingly, we 

find that this factor favors awarding the disputed work to 
employees represented by the Bricklayers. 
6.  Joint Board determinations 
As a result of grievance and arbitration proceedings 
invoked by the Iron Workers, Joint Board decisions is-
sued in 1999 and 2001 directed that precast installation work be performed by composite crews of bricklayers 

and iron workers.
13  As indicated above, however, the 
Employer was not a party to an agreement that provided 
for the submission of disputes to the Joint Boards.  
Moreover, the Joint Board decisions do not set forth an 
underlying rationale, and they are expressly limited to 
the job in issue.  Therefore, the Employer is not bound 
by the decisions, and we find that they are irrelevant.
14  Hence, this factor does not favor an award to either group 
of employees.  
Conclusions 
After considering all the relevant factors, we conclude 
that employees represented 
by the Bricklayers are enti-tled to perform the work in dispute.  We reach this con-
clusion relying on the Employer™s collective-bargaining 
agreement with th
e Bricklayers, Employer preference 
and past practice, and economy and efficiency of opera-
tions.  In making this determination, we are awarding the 
work to employees represented 
by the Bricklayers, not to 
that Union or its members.
15 12 While the Board has held that wa
ge differentials do not constitute a proper basis for awarding disputed
 work, other economic considera-
tions such as guaranteed hours (s
howup pay) may appropriately be 
weighed.  
Painters Local 91 (Frank M. Burson)
, 265 NLRB 1685, 1687 
(1982); 
Laborers Local 118 (D. H. Johnson Co.)
, 262 NLRB 1147, 
1150 (1982). 
13 The Iron Workers submitted several other Joints Board determina-
tions dating to 1977, which do not 
involve the Employer and which 
award precast panel installation to
 composite crews based on the 1954 
and 1962 agreements between the Iron Workers and Bricklayers Inter-
national Unions. 
14 Operating Engineers Local 318 (Kenneth E. Foeste)
, 322 NLRB 
709, 714 (1996) (no rationale for arbitration decision); 
J.P. Patti Co., supra, 332 NLRB 830, 833 (2000) (no evidence joint board considered 
10(k) factors).  
15 Our award is not intended to ta
ke away any crane assembly or 
dismantling work normally performed by the Operating Engineers 
pursuant to that Union™s collective-bargaining agreement with the 
Employer.  Indeed, art. 10.1H of the NIMEC-Bricklayers District 
Council No. 1 agreement, quoted above, allows the Employer to con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6Scope of the award 
The Board customarily limits its determinations to the 
particular controversy that gave rise to the 10(k) proceed-
ing.  Here, however, the Employer and the Bricklayers 
have requested that the Board issue an award that en-compasses not only the Nine North Parkway jobsite, but 

the entire geographic area where the Employer does 
business and the jurisdictions of the competing unions 
coincide.  We find merit in their request. 
Where the evidence indicates 
that a jurisdictional dis-
pute is likely to recur, the Bo
ard will issue an area award.  
Iron Workers Local 1 (Fabcon)
, 311 NLRB 87, 92 
(1993).  The evidence indicates that this dispute is likely 
to recur.   As we have found, the Iron Workers picketed three 
jobsites at which the Employer was performing work of 
the type in dispute here, threatened to picket another job-
site, and filed three grievances or arbitration requests to 
obtain the workŠall within a period of 3 years.  The Iron 
Workers™ conduct resulted in delays due to shutdowns, 
increased work for the Employ
er to avoid charge backs, and the possibility of a loss of customers.  Moreover, a 
major percentage of the Employer™s precast installation 
business is performed in the Chicago area, and the Iron 
Workers have previously engaged in similar conduct in 
the Chicago area with an object of forcing other employ-
ers to assign precast erection work to its members.  See 

Iron Workers Local 1 (Fabcon)
, supra.  Given this his-
tory of conduct that arguably violates Section 8(b)(4), we 
find it likely that the Iron Workers will continue to claim 
the work in dispute and to engage in similar conduct 
against the employer as a means of obtaining it. 
In sum, we find that work of the kind in dispute has 
been a continuous source of controversy involving the 
Employer in the Chicago area,
 that the controversy is 
likely to recur, and that the Iron Workers has a proclivity 
                                                                                            
                                                           
tinue its historical practice of usi
ng bricklayers and operating engineers 
to assemble and dismantle cranes. 
to engage in unlawful conduct as a means of obtaining 

the work.  Based on all of the foregoing, we find that a 
broad award should issue.
16DETERMINATION OF DISPUTE The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1.  Employees of Advance Cast Stone Co., Inc. repre-
sented by Brick and Stone Masons Local 20, Lake 
County Illinois, affiliated with International Union of 
Bricklayers and Allied Craf
tworkers, AFLŒCIO are enti-
tled to perform the assembling and dismantling of erec-
tion cranes and the erection of precast architectural mate-
rials within the territorial jurisdiction of Bridge, Struc-

tural and Reinforcing Iron Workers Local No. 1 of the 
International Association of Bridge, Structural, Orna-
mental and Reinforcing Iron Workers, AFLŒCIO. 
2.  Bridge, Structural, and Reinforcing Iron Workers 
Local No. 1 of the International Association of Bridge, 

Structural, Ornamental and Reinforcing Iron Workers, 
AFLŒCIO is not entitled by means proscribed by Section 
8(b)(4)(D) of the Act to force Advance Cast Stone Co., 

Inc. to assign the dispute wo
rk to employees represented 
by it. 
3.  Within 10 days from this date, Bridge, Structural, 
and Reinforcing Iron Workers Local No. 1 of the Interna-

tional Association of Bridge, Structural, Ornamental and 
Reinforcing Iron Workers, AFLŒCIO shall notify the 
Regional Director for Region 13 in writing whether it 
will refrain from forcing the Employer, by means pro-
scribed by Section 8(b)(4)(D), to assign the disputed 

work in a manner inconsistent with this determination. 
 16 Cf. Bricklayers (W.R. Weis
), supra.  There, the Iron Workers claimed similar work that the employer had assigned to Bricklayers.  
The Iron Workers submitted a grieva
nce to the JCB which awarded it the work.  The Bricklayer
s then threatened to picket if the work was 
reassigned.  The Board declined to
 issue an area award only because the Bricklayers, which represented the employees to whom the work 
was being awarded and to whom the 
employer contemplated continuing 
to assign the work, was the charged party.  Id. at 702. 
 